Citation Nr: 1704686	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include as secondary to bilateral hearing loss. 

2.  Entitlement to a rating in excess of 90 percent for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to December 1959. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from the July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. While the rating decision was issued from the Fort Harrison RO, the Veteran currently resides in Utah. Accordingly, the jurisdiction of his appeal remains with the RO in Salt Lake City, Utah. 

In September 2015, the Veteran testified at a video conference hearing conducted at the Salt Lake City RO. In an October 2015 decision, the Board reopened the service connection claim for a vestibular disorder finding that new and material evidence had been received, but remanded the claim on the merits, along with the increased rating claim for hearing loss, for additional development.

During the course of the remand, the Veteran was notified that the Veterans Law Judge, who had conducted his previous hearing, was not available to participate in a decision on appeal.  The Veteran was given the option to attend another Board hearing in November 2016.  On December 5, 2016, the Veteran's agent submitted two hearing response forms; one of which noted that he did not want another hearing; the other form has the check mark for no hearing scratched off, and a check for a videoconference hearing option selected.  Based on the responses, it appears that the Veteran does, in fact, wish to appear at another Board hearing.

The issue of entitlement to a TDIU has been raised by record in a December 2016 statement, and pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is considered as part and parcel to the increased rating claim for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a December 5, 2016 form, the Veteran's scratched off the check-mark for the no hearing response, and requested another Board video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the next available Board videoconference hearing at the local VA Regional Office, as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




